Name: 81/862/EEC: Council Decision of 28 September 1981 appointing a member of the Advisory Committee on Training in Nursing
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-11-07

 Avis juridique important|31981D086281/862/EEC: Council Decision of 28 September 1981 appointing a member of the Advisory Committee on Training in Nursing Official Journal L 318 , 07/11/1981 P. 0017 - 0017****( 1 ) OJ NO L 176 , 15 . 7 . 1977 , P . 11 . ( 2 ) OJ NO L 260 , 16 . 10 . 1979 , P . 9 . COUNCIL DECISION OF 28 SEPTEMBER 1981 APPOINTING A MEMBER OF THE ADVISORY COMMITTEE ON TRAINING IN NURSING ( 81/862/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO COUNCIL DECISION 77/454/EEC OF 27 JUNE 1977 SETTING UP AN ADVISORY COMMITTEE ON TRAINING IN NURSING ( 1 ), AND IN PARTICULAR ARTICLES 3 AND 4 THEREOF , WHEREAS , BY ITS DECISION 79/843/EEC ( 2 ), THE COUNCIL APPOINTED DR H . PABEL MEMBER FOR THE PERIOD ENDING ON 14 JANUARY 1982 ; WHEREAS , ON 14 SEPTEMBER 1981 , THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY NOMINATED MR HERMANN KURTENBACH AS A REPLACEMENT FOR DR H . PABEL , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR HERMANN KURTENBACH IS HEREBY APPOINTED MEMBER OF THE ADVISORY COMMITTEE ON TRAINING IN NURSING IN PLACE OF DR H . PABEL FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 14 JANUARY 1982 . DONE AT BRUSSELS , 28 SEPTEMBER 1981 . FOR THE COUNCIL THE PRESIDENT P . WALKER